DETAILED ACTION
This action is in response to communications filed on December 3rd, 2021.
Claims 1, 3-8, 10-15, 17-34 and 15-19 are hereby allowed.  Claims 1, 8, 15, 26-27, and 30 are currently amended.  Claims 31-34 are newly presented.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The applicant’s arguments on pages 8-12 of their response filed on December 3rd, 2021 are persuasive in arguing that the prior art of record (the combination of Narayan, Devolites, and Hotchkiss) does not teach independent claims 1, 8, 15, and 26, as amended.  Specifically, the prior art of record does not teach: categorizing domain data to correspond to use-types of the type of activity using a media event identifier.
Upon further search and consideration in the technology area of domain data and bandwidth usage traffic analysis, no prior art was identified as teaching: categorizing domain data corresponding to use-types of the type of activity using a media event identifier, and storing bandwidth usage data categorized by domain and use-types of the domains.
The aforementioned claim limitations in combination with all the other limitations of their respective independent claims, are therefor considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kovvali		Pat. Pub.	2020/0258118
Hughes		Patent no.	11,120,467
Neumeier	Patent no.	10,902,048
DeFelice	Pat. Pub.	2019/0327259
Sullivan		Pat. Pub.	2017/0011420
Papakostas	Pat. Pub.	2016/0232538
Anandaraj	Pat. Pub.	2014/0032468
Narayan	Patent no.	10,511,498
Kalavade	Patent no.	9,426,049
Bigbee		Patent no.	10,776,798
Lynch		Patent no.	8,990,142
Kalavade	Patent no.	8,838,784
Su		Patent no.	10,230,602

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE J RUBIN whose telephone number is (571)270-3802.  The examiner can normally be reached on Monday - Friday, 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
12/18/21
/BLAKE J RUBIN/Primary Examiner, Art Unit 2457